Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2019

                                    No. 04-19-00243-CV

                         IN THE INTEREST OF K.R., A CHILD,
                                     Appellant

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00026
                     The Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       Appellant’s request for pro se access to the appellate record is GRANTED. The clerk of
this court is directed to mail a paper copy of the appellate record to appellant. Appellant’s
request for new appellate counsel is HELD IN ABEYANCE. Appellant’s pro se brief, if any, is
due on or before August 19, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court